Per Curiam.
The City of Detroit, Department of Street Railways, appeals a jury verdict of $2,000 in favor of Gladys A. O’Brien. An automobile driven by Mrs. O’Brien collided with a bus operated by one of defendant’s drivers at an intersection regulated by neither sign nor traffic signal. The defendant asserts the trial judge erred in submitting the issue of plaintiff’s contrihutory negligence to the jury and that he should have ruled the plaintiff con-tributorily negligent as a matter of law.
We have examined the record and have concluded that the trial judge did not err in submitting the issue of contributory negligence to the jury. Ingram v. Henry (1964), 373 Mich 453; Clark v. Naufel (1950), 328 Mich 249, 253.
Affirmed. Costs to appellee.
Levin, P. J., and Holbrook and Beer, JJ., concurred.